NOT FOR PUBLICATION

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY




 AHS HOSPITAL CORP. d/b/a MORRISTOWN
 MEDICAL CENTER,                                                         .   .   .              -

                                                                       Civil Action No. 19-120)2
                    Plamn/J,                                             OPINION & ORDER

        ‘7.



 TOBIA IPPOLITO.
                    Defendant.




John Michael Vazguez. U.S.D.J.

       This matter comes before the Court upon Defendant Tobia Ippolito’s notice of removal and

his application to proceed in/brnzapauperis. D.E. 1.

       Under 28 U.S.C.         §   1915, this Court may excuse a litigant from prepayment of fees when

the litigant “establish[es] that he is unable to pay the costs of his suit.” Walker v. People Express

Airlines, Jize., 886 F.2d 598, 601 (3d Cir. 1989). Defendant sufficiently establishes his inability to

pay. and the Court grants his application to proceed inJörrnapauperis without prepayment of fees

and costs. When allowing a plaintiff to proceed in fornia pauperis. however, the Court must review

the pleadings and dismiss the matter if it determines that the action is frivolous, malicious, or fails

to set forth a proper basis for this Court’s subject matterjurisdiction. 28 U.S.C.      §   1915(e)(2)(B);

                                                                                                     *
28 U.S.C.     §   1447(c); see also New Jersey     i’.   Aristeo, No, 14-7911, 2014 WL 7404539, at       1-2

(D.N.J. Dec. 30, 2014) (granting in jbnna paupens application of removing defendant and sua

sponre remanding the action for lack of subject matter jurisdiction), ajrd, 610 F. App’x 95 (3d Cir.
2015). Because Defendant is proceeding pro se, the Court construes Defendant’s papers liberally

and holds them to a less stringent standard than those filed by attorneys. Names            i   Kerner, 404

U.s. 519, 520 (1972). The Court, however, need not credit apro se party’s “bald assertions’ or

‘legal conclusions.” Grohs v. Yatatiro. 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse

i.   Lower Merion Sc/i. Dist., 132 F.3d 902. 906 (3d Cir. 1997)).

          When a case is filed in state court, a defendant may remove any action over which federal

courts have original subject matterjurisdiction. See 28 U.S.C.      §   144 1(a). The party removing the

action has the burden of establishing federal jurisdiction. Steel Vol/n’ Auth.        i.   Union Snitch &

Signal Div., 809 F.2d 1006. 1010 (3d Cir. 1987). This burden is heavy, since removal statutes are

“strictly construed against removal and all doubts should be resolved in favor of remand.” Id. For

removal to be proper based on federal question jurisdiction, a federal court must have original

jurisdiction, that is, the removed claims must arise from a “right or immunity created by the

Constitution or laws of the United States.” Coneepcion v. €TG Health Sys. LLC, No. 13-02081,

2013 WL 5952042, at *2 (D.N.J. Nov. 6, 2013); see also 28 U.S.C.            §   1331 (“The district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States.”). In determining whether a complaint alleges a federal question, courts are

generally guided by the well-pleaded complaint rule.’         According to the rule. “a plaintiff is

ordinarily entitled to remain in state court so long as its complaint does not, on its face,

affirmatively allege a federal claim.” Concepeion, 2013 WL 5952042, at *2.

          Defendant is removing a matter in which Plaintiff is attempting to recover approximately

S5.000 of unpaid medical bills. See Notice of Removal at 13-16. The Complaint does not raise a



 Although a defendant may also seek to remove a matter based on diversity jurisdiction, 28 U.S.C.
§ 1332, Defendant’s notice of removal only addresses federal question jurisdiction. Therefore, the
Court will not consider whether diversity jurisdiction exists at this time.
                                                   2
federal question on its face. Defendant, however, appears to argue that the medical bills were

incurred while he was incarcerated at county correctional facilities and that resolution of the matter

involves a substantial question of federal law. See generally Notice of Removal. These arguments,

however, appear to relate to a potential federal affirmative defense, not something that Plaintiff

alleged in its Complaint. “Federal jurisdiction cannot be established by a federal defense or by

challenging the merits of a claim.” Rutter v. Wright, No. 15-4418,2015 WL 3949092, at *2 (D.N.J.

June 29, 2015) (citing Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987)).

          This case also does not meet the federal question jurisdiction standard recognized in Smith

i’.   Katz. City Title & Tr. Co., 255 U.S. 180 (1921) or its progeny, including Gun;, v Minton, 568

U.S. 1 (2013). Therefore, the Court lacks subject matter jurisdiction over this matter. As such.

remand is proper.

          Accordingly, and for good cause shown,

          IT IS on this 16th day of May. 2019,

          ORDERED that pursuant to 28 U.S.C.      § 1915(a), Defendant Tobia Ippolito’s application
to proceed infonnapauperis is GRANTED; and it is further

          ORDERED that the Clerk of the Court is directed to file the Notice of Removal without

prepayment of the filing fee; and it is further

          ORDERED that this matter is REMANDED to the Superior Court of New Jersey, Morris

County for lack of subject matter jurisdiction; and it is further

          ORDERED that the Clerk of the Court is directed to mail a copy of this Opinion and Order

to Defendant by regular mail and by certified mail return receipt; and it is further




                                                   3
ORDERED that the Clerk of the Court shall CLOSE this matter.




                                  John \4iehael Vazquez/ö4.D.J.




                                     4
